EXHIBIT 99.2 BANRO CORPORATION (the "Corporation") Annual and Special Meeting of Shareholders of the Corporation held on June 28, 2013 REPORT OF VOTING RESULTS In accordance with section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations, this report discloses the results of the voting on the matters submitted to the annual and special meeting of shareholders of the Corporation held on June 28, 2013 (the "Meeting"). The matters voted upon at the Meeting and the results of the voting were as follows: 1. Election of Directors By resolution passed via a show of hands, the following persons were elected as directors of the Corporation, to hold office until the close of the next annual meeting of shareholders of the Corporation unless such office is earlier vacated in accordance with the by-laws of the Corporation: Votes by Proxy Name Votes For % Votes For Votes Withheld % Votes Withheld John A. Clarke 68.96% 31.04% Maurice J. Colson 92.69% 7.31% Peter N. Cowley 58.16% 41.85% Peter V. Gundy 99.88% 0.12% Arnold T. Kondrat 40.29% 59.71% Richard J. Lachcik 39.23% 60.77% Bernard R. van Rooyen 56.40% 43.60% 2. Appointment of Auditors By resolution passed via a show of hands, Deloitte llp, Independent Registered Chartered Accountants and Licensed Public Accountant, were reappointed as the auditors of the Corporation, to hold office until the close of the next annual meeting of shareholders of the Corporation at such remuneration as may be fixed by the directors of the Corporation. 3. Advance Notice By-Law By resolution passed via a show of hands, shareholders confirmed the making of a by-law of the Corporation providing advance notice requirements for the nomination of directors of the Corporation, as described in the Corporation’s management information circular dated May 31, 2013.
